Citation Nr: 0205023	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  95-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L3-4, L4-5, L5-S1, left posterior disc herniations 
at L3-4, L4-5, and degenerative changes of the facet joints 
at L5-S1, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had unverified service from September 1972 to 
August 1976.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of March 2001.  This 
matter was originally on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska. 

The record reflects that by rating decision dated in April 
1994, the RO granted service-connection for degenerative disc 
disease at L3-4, L4-5, L5-S1, left posterior disc herniations 
at L3-4, L4-5, and degenerative changes of the facet joints 
at L5-S1 (hereinafter "low back disease") and assigned a 
rating of 20 percent, effective December 29, 1993.  In 
February 1995, the veteran filed a claim for entitlement to 
an increased rating for a low back disease.  An August 1995 
RO rating decision continued the 20 percent rating.  The 
veteran perfected an appeal in 1995.  An April 1997 Board 
decision denied an increase in rating and remanded the appeal 
to the RO for additional development to determine whether an 
extra-schedular evaluation was appropriate.  By a rating 
decision dated in January 1998, the RO increased the rating 
from 20 percent to 40 percent, effective November 22, 1994.  
The veteran filed a notice of disagreement (NOD) in March 
1998, in which he indicated that he was entitled to an 
earlier effective date, and the RO issued a statement of the 
case (SOC) in March 1998.   The veteran filed Substantive 
Appeals in April 1998 and May 1998.  By a rating decision 
dated in August 1998, the RO continued the evaluation for the 
low back disease at 40 percent disabling.  A January 2000 
Board decision denied an increase in rating for a low back 
disease.   

The veteran gave notice of appeal of the January 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  In September 2000, the 
parties filed a Joint Motion for Remand of Two Issues, for 
Dismissal of the Remaining Two Issues, and to Stay Further 
Proceedings.  By Order of the Court dated October 11, 2000, 
the Court granted the parties' Joint Motion and dismissed in 
part and vacated in part, the Board's January 2000 decision.  
The Court-adopted Joint Motion directs the Board to 
readjudicate the veteran's claims of entitlement to an 
evaluation in excess of 40 percent for a low back disease and 
entitlement to total disability based on individual 
unemployability.  A March 2001 Board decision remanded the 
case to the RO for further development.  By a rating decision 
dated in October 2001, the RO increased the rating from 40 
percent to 60 percent, effective November 22, 1994, and 
granted entitlement to total disability based on individual 
unemployability (TDIU), effective February 15, 1995.  The 
TDIU claim is no longer before the Board as the full benefit 
of the appeal has been granted.  In regard to the low back 
disease claim, this case has been returned to the Board for 
any further action deemed appropriate in light of the Court's 
October 2000 Order.

As previously stated in the Board's March 2001 decision, the 
veteran indicated that he was entitled to earlier effective 
dates for the ratings assigned for his low back and right 
knee disabilities in his March 1998 NOD.  In March 1998, the 
RO denied the veteran's claim of entitlement to an earlier 
effective date for a low back disease.  
The veteran did not file a notice of disagreement with regard 
to the denial of an earlier effective date for a low back 
disease, and the Board has ascertained no subsequent 
correspondence which could be so identified within one year 
of the March 1998 rating decision.  Because the veteran has 
not filed a notice of disagreement as to this issue, it is 
not before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a).
 
As to the veteran's claim of entitlement to an earlier 
effective date for the rating assigned for a right knee 
disability was not adjudicated by the RO and was not prepared 
for appellate review.  Thus, this claim is not currently 
pending before the Board and is referred to the RO for 
consideration and appropriate action.  
  

FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. The veteran's service-connected low back disability is 
manifested by magnetic resonance imaging (MRI) evidence of 
degenerative disc disease at multilateral levels, 
degenerative joint disease, muscle spasms, persistent 
episodes of severe back pain consistent with sciatic 
neuropathy, and severe limitation of motion with 
characteristic pain on motion, weakness, and fatigability; 
but absent complete bony fixation of the spine at an 
unfavorable angle, or residuals of a fractured vertebra 
with cord involvement.


CONCLUSION OF LAW

The service-connected low back disorder is currently rated as 
60 percent disabling, assigned the maximum schedular 
evaluation possible under relevant criteria.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5293 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Remand and VCAA Development

The veteran claims entitlement to an increased evaluation for 
his service-connected low back disease.  This case was before 
the Board in March 2001 and remanded to the RO for additional 
development.

The March 2001 Remand sought, inter alia, the following:

1. Obtain any outstanding treatment records identified by the 
veteran.

2. Provide the veteran with a VA examination to discern the 
current severity of his
low back disability as well as the effect the disability has 
on the veteran's ability to do ordinary activities and obtain 
and maintain gainful employment.  The examiner was to note 
range of motion of the lower back and the extent to which 
such motion was limited by pain and weakness. 

3. Finally, the case was to be reviewed again by the RO, and 
if any benefit sought
was not granted, the RO was to prepare a supplemental 
statement of the case (SSOC) and return the case to the Board 
for consideration. 

In this regard, the claims folder indicates that subsequent 
to the Board's Remand in March 2001, the RO sent a letter to 
the veteran in June 2001, and requested that he identify all 
health care providers who provided treatment for his low back 
disability and sign the appropriate releases.  Thereafter, 
the veteran returned signed releases for the VAMC at Lincoln, 
Nebraska, Omaha, Nebraska, and Grand Island, Nebraska.  In 
July 2001, the RO received the available records. 

The veteran was afforded a VA examination in August 2001.  By 
a rating decision dated in October 2001, the RO increased the 
rating of the veteran's service-connected low back disability 
from 40 percent to 60 percent and granted entitlement to a 
total disability rating based on individual unemployability.  
An SSOC was issued in November 2001 reflecting the increased 
rating.  By a letter dated in November 2001, the RO gave the 
veteran the opportunity to make any comment desired within 60 
days, concerning the additional information in the 2001 SSOC.  

Thereafter, the claims folder was returned to the Board 
without any additional submission of evidence by the veteran.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of March 2001.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board is satisfied 
that all appropriate efforts have been made on the part of 
the RO to obtain the requested materials.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

The RO considered the veteran's claim in light of the VCAA as 
indicated in the October 2001 RO rating decision.  The Board 
finds that the requirements under the VCAA have been further 
met as the veteran was provided adequate notice of the 
evidence needed to substantiate his claim and the reasons the 
claim was increased to 60 percent.  Most recently, the RO 
provided the veteran with a copy of the October 2001 rating 
decision as well as the November 2001 Supplemental Statement 
of the Case.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The veteran was afforded a VA examination 
in August 2001.  The RO requested, obtained, and reviewed VA 
outpatient treatment records from Lincoln, Nebraska, Omaha, 
Nebraska, and Grand Island, Nebraska.  As mentioned above, 
the veteran was also afforded the opportunity to comment on 
the additional evidence in November 2001.  Finally, the 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal.  Based on the foregoing, the 
Board concludes that the duty to assist has been satisfied, 
and the Board will proceed with appellate review.

Post-Joint Motion for Remand

In the Joint Motion for Remand, the parties agreed that the 
Board did not provide adequate reasons and bases for its 
denial of entitlement to an increased evaluation for a low 
back disability in excess of 40 percent.  The parties 
specified five areas in which the Board's reasons and bases 
were inadequate-four of which are relevant here.

First, the parties noted that the Board did not adequately 
discuss the severity of the veteran's disability-
specifically, the medical evidence describing the veteran's 
complaints of constant pain with radiation down his leg and 
that he took medication for muscle spasms.  Additionally, it 
was noted that the April 1999 examiner reported flattening of 
the lumbar spine with a decrease in normal lumbar curvature.  
The parties stated that the Board should have considered 
these findings in the context of the rating criteria for a 60 
percent evaluation. 

Second, the parties noted that the Board did not adequately 
discuss the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
as they relate to the veteran's entitlement to an increased 
rating under Diagnostic Code 5293 as required by DeLuca v. 
Brown,        8 Vet. App. 202 (1995) and VAOPGCPREC 36-97 
(concluding that consideration of 38 C.F.R. §§ 4.40 and 4.45 
is required in determining a possible rating under Diagnostic 
Code 5293). 

Third, the parties noted that the Board used an incorrect 
standard of proof in evaluating whether the veteran was 
entitled to an extraschedular rating.  The Board determined 
that the assigned 40 percent disability evaluation reflected 
that there was significant interference with employment; 
however, there was no current medical or other evidence that 
the veteran's low back disability resulted in more than 
marked interference with employment.  It was noted that since 
the Board determined that the medical evidence did not 
reflect more than marked interference with employment, it 
appeared that the Board found at least "marked 
interference" with employment, which would qualify for an 
extraschedular consideration.  

Each of these issues is discussed below.  While the parties 
also noted that the Board failed to address the issue of an 
earlier effective date claim, the Board has considered this 
matter as is stated above.

Facts  

VA outpatient treatment records show that the veteran was 
seen in November 1994 for complaints of constant low back 
pain and acute episodes of back pain that lasted three to 
four days.  An x-ray revealed degenerative changes, some 
spurring, and no fracture.  Some asymmetric narrowing of L4-5 
which resulted in tipping of the spine to the right was 
noted.  In December 1994, an MRI scan revealed central left 
posterior herniations at L4-L5 and L3-L4, moderate 
degenerative disc disease at L4-L5 and L5-S1, and a moderate 
sized central posterior osteophyte at L5-S1. 

The report on the VA examination conducted in March 1995 
shows the veteran complained of constant pain and occasional 
movements that caused excruciating pain that radiated from 
his back down to his left leg and which required him to stay 
home for two to three days.   He reported that due to back 
pain and lifting restrictions, he lost his job as of December 
1994.  Physical examination revealed stiffness, no gross 
abnormalities, a straight and flat lumbar spine instead of 
curved, normal musculature, and no atrophy.  He was able to 
touch his toes.  Forward flexion was to 60 degrees and 
backward extension was to 0 degrees.  He was unable to extend 
backward.  Bilateral lateral flexion was to 15 to 20 degrees.  
Bilateral rotation was to 50 degrees.  The examiner noted 
that there was no evidence of pain on motion, neurological 
involvement, numbness, paresis, or paralysis.  X-rays were 
taken.  Impression was degenerative disc changes at L5-S1.  

A vocational assessment of the veteran's low back and right 
knee disabilities was conducted in March 1995.

During a hearing held before the RO in April 1996, the 
veteran testified that he was out of work quite frequently 
due to back pain.  The veteran also testified that after 
leaving his employment with Cashway in January 1995, he was 
unable to obtain additional employment due to his back 
disability.  The veteran indicated that he experienced acute 
periods of back pain approximately every two months.  Mr. A. 
J. testified on behalf of the veteran at the hearing and he 
indicated that the veteran walked with a limp due to his back 
pain.  

The report on the VA examination conducted in April 1996 
shows the veteran reported that in the past year, he had 
numerous episodes of back pain, two of which required that he 
be seen in the emergency room.  He was not hospitalized and 
did not undergo surgery.  He reported that he took medication 
for muscle spasms.  Physical examination revealed that the 
veteran ambulated without significant abnormality.  There 
were no postural abnormalities or fixed deformities.  
Musculature of the back appeared normal.  Forward flexion was 
to 60 degrees, backward extension was to 15 to 20 degrees, 
bilateral lateral flexion was to 20 degrees, and bilateral 
rotation was to 25 degrees.   The examiner noted pain on 
flexion and bilateral rotation motion.  The veteran used his 
hands to help right himself after bending over.  Deep tendon 
reflexes were intact without pathologic reflexes elicited.  
Diagnosis was longstanding degenerative joint disease of the 
lumbosacral spine.  

Private medical records from Dr. A.M.L., dated in April 1997, 
show the veteran was seen for complaints of chronic back 
pain.  He also reported numbness and tingling, but no 
weakness.  Assessment was chronic back pain secondary to 
previous injuries.  In a June 1998 note, Dr. A.M.L. indicated 
that the veteran underwent physical therapy.

The report on the VA examination conducted in May 1997 shows 
the veteran remained unemployed.  The veteran complained of 
increased frequency of back pain and back "episodes."  He 
took medication for muscle spasms.  Physical examination 
revealed the veteran had a normal posture and gait.  
Musculature of the back appeared normal and there were no 
fixed deformities.  Forward flexion was to 60 degrees and 
backward extension was to 20 degrees.  Range of motion of 
bilateral lateral flexion and bilateral rotation was normal.  
Pain with flexion was noted.  The veteran used his hands to 
help right himself after bending over.  There were no 
pathologic neurological findings.  X-rays revealed disc space 
narrowing at the L4-L5 and L5-S1 levels with small osteophyte 
formations.  

In September 1997, the veteran was denied Social Security and 
Supplemental Social Security Income Disability benefits.  It 
was indicated that while the veteran could not return to his 
previous employment as a truck driver, he was capable of 
attempting some type of light duty work involving light 
lifting, occasional bending, and occasional kneeling. 

Private medical records dated from April 1997 to December 
1997 from North Park Therapy Center show the veteran 
complained of back pain.  The objective evaluation revealed 
muscle spasms with any sudden movement.  Records show the 
condition improved in December.  

April 1998 VA x-rays of the lumbosacral spine showed mild to 
moderate degenerative changes along the length of the spine 
similar in appearance to the May 1997 x-ray.  There were no 
findings of compression fracture or abnormal subluxation. 

The April 1998 Kearney Orthopedic & Fracture Clinic report 
shows that the veteran reported no current back pain; 
however, when he experienced back pain, it radiated down the 
legs, more to the right, and occurred every two to three 
months with a duration of two to three days.  He denied he 
felt numbness, but with pain he felt numbness in his toes.  
He did not wear a back brace or assistive device.  He 
reported that he had had several hospitalizations.  Physical 
examination revealed that the veteran was able to forward 
flex and touch his fingertips to the floor.  Extension was 
limited to 6 degrees, right side bending to 4 degrees, and 
left side bending to 6 degrees.  Sensation to pinprick was 
intact diffusely throughout the lower extremities.  No pain 
on palpation of the lumbar paraspinal musculature, the 
buttocks, or the greater trochanter was elicited.  The 
spinous processes were easily palpable.  Diagnosis was 
degenerative disc disease by history.  

In December 1998, a VA MRI scan revealed mild central disc 
protrusion with associated diffuse disc bulging and 
associated osteophytes at L4-L5, diffuse disc bulging with 
bilateral neural foraminal stenosis at L5-S1, and L2 
vertebral body hyperintense on T1 and T2 that most likely 
represented a fatty island.  The impression based on x-ray of 
the spine was degenerative changes at the L5-S1 level.  There 
was no evidence of spondylolysis or spondylolisthesis.  

A January 1999 VA MRI scan revealed degenerative joint 
disease at L3-L4 and L4-L5.

The April 1999 Kearney Orthopedic & Fracture Clinic report 
shows the veteran complained of severe low back pain that 
radiated down the right leg, which occurred every three to 
four days.  He denied he experienced numbness.  He spent his 
time building toys and doing yard work.  Physical examination 
revealed there was flattening of the lumbar spine and a 
decrease in the normal lumbar curvature.   There was no 
muscle atrophy.  Palpation of the lumbar paraspinal region, 
buttocks, and greater trochanteric region revealed no pain.  
Forward flexion was to 98 degrees, extension was to 10 
degrees, right side bending was to 5 degrees, and left side 
bending was to 8 degrees.  The veteran complained of pain 
with extension.  Impression was probable degenerative 
arthritis.  

A report on the VA examination conducted in April 1999 shows 
the veteran reported that his last regular employment was in 
February 1995.  He used medication.  He indicated that on two 
or three occasions in the past year, he presented to the 
emergency room with acute low back pain.  An x-ray revealed 
degenerative disk disease at L4-L5 and L5-S1 and mild 
degenerative changes throughout the lumbar spine.  The 
impression was a back condition.  

A VA outpatient treatment record dated in June 1999 indicates 
that the veteran reported that his back went out 
approximately once every month.  

A report on the VA examination conducted in September 1999 
shows the veteran continued to report that he remained 
unemployed.  He complained of back pain.  Diagnoses were 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

A report on the VA examination conducted in August 2001 shows 
the veteran complained of constant stiffness, pain, weakness, 
as well as radiation of pain down the left leg.  He took 
medication.  Flare-ups occurred with cold weather and lasted 
for three to four days.  He used crutches and a cane in the 
past.  He never had surgery.  He reported that his back 
condition interfered with the performance of his daily 
activities or chores.  Physical examination revealed that he 
had forward flexion from 0 to 75 degrees with pain at 30 
degrees.  He was barely able to posteriorly extend the trunk 
from 0 to 5 degrees due to pain.  Bilateral lateral flexion 
was from 0 to 10 degrees.  Bilateral rotation was from 0 to 
15 degrees with pain on the left.  Musculature of the back 
was strong.  Deep tendon reflexes were 1+/4 in both lower 
extremities.  Pulses and sensation were intact.  Straight leg 
raising test was negative bilaterally.  The examiner reviewed 
a December 1998 MRI.  Diagnosis was the same.

The August 2001 examiner noted that the veteran's back pain 
was severe.  He indicated that the veteran's back and knee 
pain, along with associated disk problems in the lower back, 
precluded him from almost all types of employment.  He 
further noted that in regard to the range of motion in the 
veteran's back and the DeLuca v. Brown examination, the 
veteran had a moderately difficult time performing four 
additional forward flexion exercises concerning his trunk and 
back and he complained of pain.  He was able to repeatedly 
forward flex from 0 to 75 degrees.  Pain began at 25 degrees.  
He exhibited slight incoordination, moderate pain with 
repeated use, and moderate to marked fatigability even with 
minimal use.  His range of motion decreased dramatically.  
The examiner noted that the degree of impairment of the 
veteran's low back pain was moderate to severe and interfered 
with the veteran's daily activities, including ambulating, 
driving, standing, and sitting.  The examiner opined that it 
seemed more likely than not that the veteran's service-
connected disabilities were interfering with his 
employability.   

Analysis  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's service-connected degenerative disc disease, 
L3-4, L4-5, L5-S1, left posterior disc herniations at L3-4, 
L4-5, and degenerative changes of the facet joints L5-S1 are 
presently assigned a 60 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which prescribes a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  

As did the RO in its October 2001 decision, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for the 60 percent rating under 
Diagnostic Code 5293.  The veteran's complaints of chronic 
low back pain with radiculopathy involving the left lower 
extremity are consistent with sciatic neuropathy.  While not 
all of the neurological symptoms necessary for a 60 percent 
disability rating under Diagnostic Code 5293 have been shown, 
MRI results that reflect multilateral degenerative disc 
changes as well as the veteran's complaints of muscle spasms 
for which he takes medication, and the fact that the August 
2001 examiner noted the veteran's deep tendon reflexes tested 
1+/4, tend to show pronounced intervertebral disc syndrome.  
Moreover, the evidence shows that the veteran has continually 
complained of chronic back and lower extremity pain as well 
as stiffness, numbness, and tingling sensations for years.  
Considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, which address painful motion and additional functional 
loss due to pain, the Board observes that the August 2001 VA 
examiner indicated that the veteran exhibited incoordination, 
moderate pain with repeated use, and moderate to severe 
fatigability.  Although the veteran was able to forward flex 
from 0 to 75 degrees, he experienced pain on motion at 25 
degrees.  Prior VA examinations conducted in March 1995, 
April 1996, May 1997, as well as the April 1998 and 1999 
Kearny reports, consistently report findings of moderate to 
severe limitation of motion with pain.  Furthermore, 
flattening instead of curvature of the veteran's lumbar spine 
was noted by the March 1995 VA examiner and on the April 1999 
Kearney report.  Thus, the veteran's disability picture more 
nearly approximates the criteria listed under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome.  
Accordingly, a 60 percent rating is warranted under that 
Code.  38 C.F.R.  § 4.7.

The Board notes that the current 60 percent evaluation is the 
maximum rating allowed under Diagnostic Code 5293, and that a 
rating in excess of 60 percent is not warranted under any 
other potentially applicable diagnostic codes.  The Board has 
also considered rating the veteran's service-connected 
disability under a different Diagnostic Code. The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

First, while 38 C.F.R. § 4.71a,  Diagnostic Code 5292 
provides for limitation of motion of the lumbar spine, and 
the veteran has been shown to suffer from severe limitation 
of motion; however, the highest rating the veteran may 
receive under this diagnostic code is 40 percent.  Here, the 
limitation of range of motion has been consistently 
demonstrated to be caused by the neurological disorder, and a 
separate rating is not therefore warranted.   See VAOPGCPREC 
36-97, (the VA General Counsel holding that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae); see also Bierman v. Brown, 6 
Vet. App. 125, 129-132 (1994), (holding that the provisions 
of Diagnostic Code 5293 do not expressly prohibit a separate 
neurological rating from being assigned in situations in 
which such a rating is warranted). 

The Board also finds that although the range of motion in the 
veteran's lumbar spine may demonstrate severe limitation, the 
veteran still has some motion.  Thus, the veteran's low back 
disability does not more closely approximate residuals of a 
fractured vertebra with cord involvement under Diagnostic 
Code 5285 or complete bony fixation (ankylosis) of the spine 
at an unfavorable angle under Diagnostic Code 5286, both of 
which warrant 100 percent evaluations.  38 C.F.R.   § 4.71a, 
Diagnostic Codes 5285, 5286.

Extraschedular

The Board has also considered the veteran's case for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  The record shows that the veteran has remained 
unemployed since February 1995.  As evident by the August 
2001 VA examination report, it has not been shown that the 
veteran's low back disability, alone, results in marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation).  The August 2001 
examiner noted that the veteran's service-connected 
disabilities (back and right knee) interfered with the 
veteran's employability, but did not attribute this 
interference to his low back disability alone.  The Board 
also observes that the veteran has been granted entitlement 
to total disability based on individual unemployability, 
which contemplates the effect of all service-connected 
disabilities on a person's ability to secure a substantially 
gainful occupation.  38 C.F.R. § 4.16.  There is also no 
evidence of record that the veteran's low back disability has 
necessitated frequent periods of hospitalization.  At the 
April 1996 and April 1999 VA examinations, the veteran 
reported episodes of back pain in which he was seen in the 
emergency room.  However, the visits did not result in 
hospitalization.  

The April 1998 Kearney report shows that the veteran reported 
that he had been hospitalized several times.  There is no 
medical evidence confirming this assertion.  Moreover, 
according to the August 2001 VA examination report, he 
reported that he never had surgery.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1.  In the present case, to the 
extent that the veteran's low back disability interferes with 
his employability, the currently assigned 60 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a rating in excess of 60 
percent on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R.          § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown,    9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).









ORDER

An increased rating for the service-connected low back 
disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

